Title: To Alexander Hamilton from Elie Williams, 10 October 1789
From: Williams, Elie
To: Hamilton, Alexander


Baltimore 10th. October 1789
Sir.
Inclosed herewith you will receive the Contract executed by Mr. Elliot, whom I fortunately met here: and We request that you will be pleased to forward, to us, the duplicate which was executed in New York.
You will also receive, duly executed by us and our securities, the bond for our performance of the contract; As we receive no equivalent to this obligation we must rely, Sir, upon your justice for a punctual compliance on the part of the public.
Calculating upon a continusance of advances to enable us to compleat the old contract, we, with the greater confidence extended the term of Credit to be given in the new one—and we have now no apprehension of any difficulty, in the execution, but what may result from a disappointment of our expectations in that particular.
It is of the greatest consequence that our credit should find the support which we endeavour to merit by our exertions, and without which the issue of our enterprize will be precarious. To that end we have applied the Notes received from the Treasury; and have ventured to draw bills, on the Secretary, in favor of Samuel and John Smith, for the sum of Two thousand dollars on account of issues for the Month of October, Two thousand Dollars for issues for the Month of November, and Two thousand Dollars for the Month of December, Payable at Twenty, Fifty and Eighty days from this date which is also the date of the Bills.
These draughts we are confident are considerably below the amount of the supplies necessary for the three Months, in the Commissary’s and Quarter Master’s departments. The estimates which I had the honor to lay before you make it evident; But we consider the difficulty of anticipating your resources, and believe these Sums will be sufficient to support our credit, if the bills are duly respected; If they are not, we are without redress. Our situation will be truly distressing, and the result of our best endeavours, we fear will be deficient. Having this view of our circumstances, which we expose to You with candour, We rely confidently on you for that support which is consistent with public justice, and which your own disposition will be inclined to afford.
I observe, Sir, that the article of Salt is omitted in the enumeration of the component parts of the Ration, in the Contract: and, presuming that it happened by mistake I submit to you the propriety of having it inserted, by the same hand, in both papers while they are in your Office?
I am Sir   Your Most Obedient   Humble Servant

E Williamsfor Elliot & Williams
Alexander Hamilton Esqr.Secretary of the Treasury

